               Case 6:18-bk-06821-KSJ      Doc 558       Filed 09/03/21   Page 1 of 2




                                       ORDERED.
         Dated: September 03, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov


In re:                              )                        Chapter 7
                                    )
DON KARL JURAVIN,                   )                        Case No. 6:18-bk-6821-KSJ
                                    )                        Case No. 6:20-bk-1801-KSJ
      Debtor.                       )
___________________________________ )                        Jointly Administered with
                                    )                        Case No. 6:18-bk-6821-KSJ
DON KARL JURAVIN,                   )
                                    )
      Applicable Debtor.            )
___________________________________ )

        ORDER GRANTING UNOPPOSED MOTION TO RESCHEDULE HEARING ON
           ORDER TO SHOW CAUSE SCHEDULED FOR SEPTEMBER 8, 2021

          This case came before the Court, without a hearing, on the Unopposed Motion to

Reschedule Hearing on Order to Show Cause Scheduled for September 8, 2021 (the “Motion”)

(Doc. No. 557). Having reviewed the pleadings and considered the position of interested parties,

it is

          ORDERED:

          1.     The Motion (Doc. No. 557) is granted.



                                                1
            Case 6:18-bk-06821-KSJ          Doc 558      Filed 09/03/21      Page 2 of 2




       2.      The further hearing on Trustee’s Expedited Motion (Doc. No. 546) to Supplement

the Joint Agreed Order on ESI Retention and Recovery Process (Doc. No. 526) and for an Order

to Show Cause Why Debtor Should Not Be Held in Contempt (the “Show Cause Hearing”),

currently scheduled for September 8, 2021 at 11:30 a.m. is canceled.

       3.      The Show Cause Hearing is rescheduled to September 9, 2021 at 2:00 p.m.




Attorney, Aldo G. Bartolone, Jr., Esq., is directed to serve a copy of this order on interested parties
and file a proof of service within 3 days of entry of the order.




                                                  2
